Citation Nr: 0715820	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in August 2002, 
prior to the initial adjudication of the claim.  Although 
this letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, by letter mailed in August 2004, he was 
specifically informed that he should submit any pertinent 
evidence in his possession.

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for PTSD, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that an increased rating is 
not warranted for the veteran's PTSD disability.  
Consequently, no effective date for an increased rating will 
be assigned.  Accordingly, the failure to provide notice with 
respect to that element of the claim is no more than harmless 
error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment records 
and service medical records.  In addition, the veteran was 
afforded VA examinations in February 2003 and November 2004.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 41 to 50 are assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

GAF scores ranging from 51 to 60 are appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

The pertinent evidence of record consists of the veteran's 
January 2005 letter, VA examination reports, VA outpatient 
treatment records, and Vet Center treatment records.  The 
veteran is currently assigned a 50 percent rating for PTSD 
under Diagnostic Code 9411.  

In this case, the Board finds that, although some of the 
symptoms associated with a 70 percent rating are at least 
arguably present, the evidence demonstrates that the social 
and occupational impairment from the veteran's PTSD 
disability more nearly approximates the reduced reliability 
and productivity contemplated by a 50 percent rating than 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, required for a 70 
percent rating.  

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  There is no evidence that 
the veteran has obsessional rituals.  In an April 2002 
outpatient treatment record, Dr. D. noted that the veteran 
had hobbies such as fishing and taking digital photographs.  
He noted that the veteran seems a little more at peace with 
himself and attuned to life's experiences.  

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  In both the February 2003 
and the November 2004 VA examinations, the veteran's speech 
was regular in rate and rhythm.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  In the February 2003 
examination, Dr. M. opined that the veteran exhibited 
moderate symptoms associated with PTSD and depression.  He 
assigned a GAF score of 54.  Therefore, although the veteran 
has symptoms of depression, the evidence does not show that 
it affects his ability function independently, appropriately 
and effectively.

The medical evidence does not show impaired impulse control 
such as unprovoked irritability with periods of violence.  In 
a September 2002 outpatient treatment record, the veteran 
expressed his concern that he remains at risk for explosive 
rage if provoked.  However, there is no objective evidence of 
unprovoked periods of violence.  Although the veteran 
admitted in a June 2002 VA examination of being arrested in 
the past, it was for hunting after dark and not for a 
physical confrontation with another person.

The evidence is not consistent with spatial disorientation or 
neglect of personal appearance and hygiene.  In a June 2002 
VA examination, the veteran's hygiene and grooming were good.  
There no evidence of record that the veteran has spatial 
disorientation.

With respect to difficulty adapting to stressful 
circumstances, including work, the Board finds that, while 
the veteran does experience occupational and social 
impairment and that this does on occasion approach the level 
described for the 70 percent level, overall, his social and 
occupational impairment more nearly approximates the 50 
percent level.  

The veteran has been employed as a technician at a tire 
manufacturer for 27 years.  Although the claims file 
indicates that he had some problems with a co-worker in March 
2002, the veteran has been able to maintain employment.  A 
March 2003 outpatient treatment record notes that the veteran 
had not worked for a full week in months, but in an August 
2004 outpatient treatment record, Dr. B. noted that the 
veteran was employed and had a good support system.  In a 
November 2004 VA examination, Dr. M. opined that the veteran 
was exhibiting considerable symptoms associated with PTSD.  
The veteran noted that he prefers to be alone.  Dr. M. 
further noted that in terms of the veteran's ability to 
maintain employment and perform job duties in a reliable, 
flexible and efficient manner, this appears to be 
considerably impaired.  Even though Dr. M. noted that the 
veteran was "considerably impaired," she assigned a GAF 
score of 53 which is appropriate for moderate symptoms.    

With respect to the veteran's ability to establish and 
maintain effective relationships, the Board finds that, while 
the veteran does experience social impairment and that this 
does on occasion approach the level described for the 70 
percent level, overall, his impairment more nearly 
approximates the 50 percent level.  In a June 2003 VA 
examination, the veteran reported that he had been married 
for 33 years to his first wife.  In May 2002 and July 2002, 
the veteran reported to having little communication with his 
wife.  However, in a more recent outpatient treatment record 
in February 2004, he reported that his relationship with his 
wife was good.  Also in November 2004, it was noted that the 
veteran reported that he had a good relationship with his 
wife and that he is close to his sister.  He stated that he 
visits his sister and brother-in-law every other month.

With respect to suicidal ideation, the vast majority of the 
records in the claims file show that the veteran denies 
suicidal or homicidal ideation.  The veteran mentioned having 
suicidal or homicidal thoughts a few times, including in 
April 2002 and February 2003.  However, the veteran had no 
intension or plan.

The intermittent nature of the veteran's social and 
occupational impairment is also reflected in the GAF scores 
recorded during the period on appeal.  The veteran had a GAF 
score of 48, recorded in September 2001; a score of 46, 
recorded in October 2001; a score of 45, recorded in November 
2001; a score of 47, recorded in January 2002; scores of 47 
and 48, recorded in February 2002; a score of 47, recorded in 
March 2002; a score of 47, recorded in April 2002; a score of 
47, recorded in May 2002; scores of 47, 48 and 55, recorded 
in June 2002; a score of 47, recorded in January 2003; a 
score of 54, recorded in February 2003, a score of 47, 
recorded in May 2003; and a score of 53, recorded in November 
2004.  These GAF scores are indicative of moderate to serious 
symptoms.  While there is no official correlation between GAF 
scores and any particular rating, to the extent that the GAF 
scores are in conflict with the objective findings reported 
and discussed above, the Board places greater weight on the 
objective clinical findings.  

As discussed above the veteran clearly has intermittent 
periods of worsening symptoms, which may at times approach 
the level required for a 70 percent rating.  However, such 
fluctuations are consistent with the description of the 50 
percent level.  Based on the evidence overall, the Board 
finds that the social and occupational impairment from the 
veteran's PTSD symptoms most nearly approximates the level of 
impairment contemplated by the assigned rating of 50 percent.  
The Board accordingly finds that a rating higher than 50 
percent is not in order.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


